Citation Nr: 1448499	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-44 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appellant testified before the Board at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was most recently before the Board in November 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, another remand is necessary to ensure proper development of the Veteran's claim.

Specifically, in prior remands, the Board has requested a medical opinion to address whether it is at least as likely as not that there was a superimposed disease or injury on the Veteran's congenital back disability that resulted in additional low back disability.

Following the November 2013 remand, two addendum opinions were obtained, in March and May 2014.  In its remand, the Board explicitly instructed that the VA examiner is to comment on the Veteran's lay assertions of an in-service back injury and chronic back pain since service.  The VA examiner, in both the March and May 2014 addendum opinions, referred simply to the lack of symptoms, signs or diagnosis at service discharge, and the lack of treatment for many years following service separation.  However, the examiner failed to address the Veteran's competent complaints of chronic back pain following service, for which he has stated that he self-treated with alcohol for many years.  The record shows that the Veteran stated that his back went out near the end of 1983, the same year he separated from active service, resulting in an inability to walk.  He further claimed this happened approximately every six months during the 1980s, with the severity and frequency increasing in the 1991-1992 period.  Finally, VA treatment records show that, in May 2000, he was admitted to a VA inpatient rehabilitation program and, at the time, reported chronic low back pain which interfered with his life.  Thus, the record appears to support the Veteran's contention that he suffered from chronic low back pain in the years before he first sought treatment in approximately 2000.

Given the deficiencies described above, the March and May 2014 addendum opinions are inadequate for the purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, another remand is necessary to ensure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA examiner that has not yet commented or opined on the Veteran's claimed low back disability, if possible.  If the examiner determines an additional physical examination is necessary, one is to be arranged.  The entire claims file, including this REMAND, must be provided for the examiner for review, and the examination report should reflect that such a review was accomplished.  

Following a review of the claims folder, and physical examination of the Veteran if necessary, the examiner is requested to opine whether it is at least as likely as not (probability of 50 percent or greater) that there was a superimposed disease or injury in service on a congenital low back defect (sacralization of a transitional lumbar vertebra) that resulted in additional current low back disability (diagnosed as mechanical low back syndrome with radiculopathy, status post laminectomy).

In offering this opinion, the examiner must acknowledge that the Veteran is competent to report an in-service back injury and chronic low back pain since service separation (as outlined by the Veteran in an August 2000 statement).  The examiner is instructed that as the Veteran is competent and credible to report the onset and duration of lumbar pain, he or she may not rely solely on the absence of medical treatment for years following service in offering a negative opinion.

A complete rationale must be offered for all opinions expressed, and must include complete discussion of the Veteran's claimed symptomatology.

2. Following the above, review the addendum opinion and ensure the question asked by the Board has been properly addressed.  If not, seek an additional opinion.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



